                 Case 18-12456-gs        Doc 254       Entered 02/12/21 14:39:37         Page 1 of 1

NVB 5075 (Rev. 1/19)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                          BK−18−12456−gs
                                                                 CHAPTER 11
 DESERT OASIS APARTMENTS, LLC


                                    Debtor(s)                    NOTICE OF DOCKETING
                                                                 ERROR




NOTICE IS ORDERED that the following docket entry requires correction:

           Docket Number/Entry:                 250 − Motion to Allow Claims or Interests Desert Land, LLC's
                                                Notice of Motion for an Order Allowing its Claim at $4.5 Million
                                                for Purposes of Plan Confirmation, Voting, and any Distribution
                                                Reserve, Pursuant to Rule 3018(a); Reservation of Right to Conduct
                                                Discovery; Memorandum of Points and Authorities Filed by
                                                STEVEN T GUBNER on behalf of JEFFREY I. GOLDEN,
                                                TRUSTEE OF DESERT LAND (GUBNER, STEVEN)
           Filed On:                            2/11/21
           With A Hearing Date Of:              3/11/21
           And A Hearing Time Of:               1:30 PM

The reason(s) for the required correction(s) is as follows:

   *      PDF contains a Notice of Hearing. Pursuant to local rule, please file an amended pleading separately.




Dated: 2/12/21


                                                              Mary A. Schott
                                                              Clerk of Court



           For additional information, please visit the court's web site at https://www.nvb.uscourts.gov
